Exhibit 10.1

VISTEON CORPORATION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into on September 30,
2012 (the “Effective Date”), by and between Visteon Corporation, a Delaware
corporation (the “Company”), and Timothy D. Leuliette (the “Employee”) to set
forth the terms pursuant to which the Employee will continue as the Chief
Executive Officer of the Company.

In consideration of the mutual promises contained herein and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), the Employee
shall serve as the Chief Executive Officer of the Company. In addition, during
the Employment Term, the Employee shall serve as a member of the Board; provided
that the Employee’s continued service as a member of the Board shall at all
times remain subject to applicable law and to any and all nomination and
election procedures in accordance with the Company’s charter and by-laws. In the
foregoing capacities, the Employee shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as may reasonably be assigned to the
Employee from time to time that are not inconsistent with the Employee’s
position with the Company. The Employee’s principal place of employment with the
Company shall be in Van Buren Township, Michigan, provided that the Employee
understands and agrees that the Employee may be required to travel from time to
time, both domestically and internationally, for business purposes. The Employee
shall report directly to the Board.

(b) During the Employment Term, the Employee shall devote all of the Employee’s
business time, energy, business judgment, knowledge and skill and the Employee’s
best efforts to the performance of the Employee’s duties with the Company,
provided that the foregoing shall not prevent the Employee from (i) serving on
the boards of directors of non-profit organizations and not greater than two
other for profit companies; provided that any such service (other than any
pre-existing board memberships as of the Effective Date) shall be subject to the
written approval of the Board, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Employee’s passive personal investments so long as such activities in the
aggregate do not interfere or conflict with the Employee’s duties hereunder or
create a potential business or fiduciary conflict.

2. EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
of approximately three years and three months (the “Term”) commencing on the
Effective Date and extending through December 31, 2015. Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 7 hereof, subject to Section 8 hereof. If the Term is
not earlier terminated in accordance with Section 7 hereof, it will
automatically terminate on December 31, 2015 without further action by the
Company or the Employee unless they have, before that date, mutually agreed to
an extension of the Term. The period of time between the Effective Date and the
date on which the Employee ceases to be employed by the Company pursuant to the
terms of this Agreement (whether by reason of termination of the Employee’s
employment in accordance with Section 7 hereof or by reason of the expiration of
the Term, without termination of the Employee’s employment by the Company) shall
be referred to herein as the “Employment Term.”

3. BASE SALARY. The Company agrees to pay the Employee a base salary at an
annual rate of not less than $1,150,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly. The
Employee’s base salary shall be subject to annual review by the Board (or a
committee thereof), and may be increased, but not decreased from its then
current level, from time to time by the Board, except that the Board may
decrease the Employee’s base salary if and to the extent the Board makes an
across-the-board reduction in base salaries that applies in the same proportions
to each of the Company’s five other most highly compensated senior executive
officers. The base salary as determined herein and adjusted from time to time
shall constitute “Base Salary” for purposes of this Agreement.

4. ANNUAL INCENTIVE OPPORTUNITY. During the Employment Term, the Employee shall
have an annual incentive opportunity, under the Company’s annual incentive plan
in effect from time to time for its senior officers, based on a target incentive
opportunity of at least 120% of the Employee’s Base Salary, subject to the
attainment of one or more pre-established performance goals established by the
Board (or a committee thereof) in its sole discretion. Any annual incentive
payable hereunder shall be paid in cash in United States dollars the calendar
year following the calendar year to which such incentive relates, subject to the
Employee’s continued employment at the time of payment, except as otherwise set
forth herein. The Employee’s annual incentive opportunity for 2012 will be a
portion of a full year’s annual incentive opportunity prorated (on a daily
basis), taking into account his service as an employee of the Company from
August 10, 2012 forward.



--------------------------------------------------------------------------------

5. INITIAL EQUITY GRANT AND SIGN-ON PAYMENT.

(a) On the Effective Date, the Company will make an initial equity grant to the
Employee of 85,256 Restricted Stock Units and 345,914 Performance Stock Units
pursuant to the 2010 Visteon Incentive Plan and, respectively, the form of
Restricted Stock Unit Grant Agreement that is attached hereto as Exhibit A, and
the form of Performance Stock Unit Grant Agreement that is attached hereto as
Exhibit B. As of the Effective Date, the current contemplation of the parties is
that the Company will not make any additional equity grants to the Employee
before the initially scheduled end of the Term on December 31, 2015.

(b) Promptly following the Effective Date, the Company will pay to the Employee,
as an incentive to enter into this Agreement, $500,000 in cash (the “Sign-on
Payment”), subject to applicable withholding. If the Employee’s employment with
the Company is terminated by the Company for Cause or voluntarily by the
Employee without Good Reason before December 31, 2013, the Employee must repay
to the Company 100% of the full amount of the Sign-on Payment. If the Employee’s
employment with the Company is terminated by the Company for Cause or
voluntarily by the Employee without Good Reason on or after December 31, 2013
and before December 31, 2014, the Employee must repay to the Company 50% of the
full amount of the Sign-on Payment.

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its executive employees
generally (including, without limitation, any supplemental executive retirement
plan and any other program or arrangement available only to senior officers of
the Company), subject to satisfying the applicable eligibility requirements, and
except to the extent such plans are duplicative of the benefits otherwise
provided hereunder. The Employee’s participation in the employee benefit plans
of the Company will be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.

(b) PERQUISITES. During the Employment Term, the Employee will participate in
the Company’s Executive Security Program in accordance with the terms and
conditions of such program as in effect from time to time. In addition, during
the Employment Term, the Employee shall participate in the Company’s Executive
Perquisite Program up to a maximum of $60,000 per calendar year (the “Perquisite
Payment”), in accordance with the terms and conditions of such program as in
effect from time to time.

(c) VACATION. During the Employment Term, the Employee shall be entitled to four
weeks of paid vacation per calendar year (as prorated for partial years),
subject to the Company’s policy on accrual and use applicable to employees as in
effect from time to time.

(d) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed, in accordance with the Company’s expense reimbursement policy as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Employee during the Employment Term and in connection
with the performance of the Employee’s duties hereunder.

(e) PROFESSIONAL FEES. Upon presentation of appropriate documentation, the
Company shall reimburse the Employee for up to $25,000 of reasonable
professional fees incurred in connection with the negotiation and documentation
of this Agreement and related agreements hereunder.

7. TERMINATION. The Employment Term, but not Employee’s employment with the
Company, shall terminate upon the expiration of the Term on December 31, 2015,
without further action by the Company or the Employee, unless they have, before
that date, mutually agreed to an extension of the Term. In addition, both the
Employee’s employment and the Employment Term shall terminate on the first of
the following to occur:

(a) DISABILITY. Upon ten days’ prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for 180 days (including weekends and holidays) in any
365-day period as determined by the Board in its reasonable discretion and the
findings of a physician mutually selected by the Company and the Employee (or
the Employee’s representative). The Employee shall cooperate in all respects
with the Company if a question arises as to whether the Employee has become
disabled (including, without limitation, submitting to reasonable examinations
by one or more medical doctors and other health care specialists selected by the
Company and authorizing such medical doctors and other health care specialists
to discuss the Employee’s condition with the Company).

(b) DEATH. Automatically upon the date of death of the Employee.



--------------------------------------------------------------------------------

(c) CAUSE. Immediately upon written notice by the Company to the Employee of a
termination for Cause. “Cause” shall mean:

(i) the Employee’s conviction of, or pleading of guilty to, or entering a plea
of no contest to, any felony or any crime involving moral turpitude or
misrepresentation;

(ii) the Employee’s willful failure or refusal to carry out the reasonable and
lawful directions of the Board concerning duties or actions consistent with the
Employee’s position;

(iii) the Employee’s willful misconduct against the Company constituting fraud,
embezzlement, misappropriation of funds or breach of fiduciary duty;

(iv) the Employee’s gross or willful misconduct resulting in substantial loss to
the Company or substantial damage to the Company’s reputation;

(v) the Employee’s material and willful violation of any material reasonable
rules, regulations, policies, directions or restrictions of the Company
regarding employee conduct; or

(vi) the Employee’s willful and material breach of any provision of this
Agreement.

For such purpose, no act or omission to act by the Employee shall be “willful”
if conducted in good faith and with a reasonable belief that such act or
omission was in the best interests of the Company. Any determination of Cause by
the Company will be made by a resolution approved by a majority of the members
of the Board, provided that no such determination may be made until the Employee
has been given written notice detailing the specific Cause event, an opportunity
to appear before the Board to refute such finding (with the assistance of
counsel), and a period of 30 days following such appearance to cure such event
(if susceptible to cure) to the satisfaction of the Board. Notwithstanding
anything to the contrary contained herein, the Employee’s right to cure shall
not apply if there are habitual or repeated breaches by the Employee.

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee,
unless such events are fully corrected in all material respects by the Company
within 30 days following written notification by the Employee to the Company of
the occurrence of one of the reasons set forth below:

(i) the Company’s assignment to the Employee of duties (including titles and
reporting relationships) inconsistent in any material respect with the
Employee’s duties or responsibilities as contemplated by this Agreement, any
failure to re-nominate Employee for election by the Company’s stockholders as a
member of the Board, or any other action by the Company that results in a
significant diminution in the Employee’s position, authority, duties or
responsibilities (provided that any sale or other disposition of assets by the
Company shall not, in and of itself, constitute a significant diminution in the
Employee’s position, authority, duties or responsibilities; and provided,
further, that a reduction in authority, duties or responsibilities resulting
solely from the Company ceasing to be a publicly traded entity shall not
constitute Good Reason hereunder); or

(ii) the Company’s material breach of any provision of this Agreement.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within 45 days after
the first occurrence of such circumstances, and actually terminate employment
within 30 days following the expiration of the Company’s cure period as set
forth above. Otherwise, any claim of such circumstances as “Good Reason” shall
be deemed irrevocably waived by the Employee.

(f) WITHOUT GOOD REASON. Upon 30 days’ prior written notice by the Employee to
the Company of the Employee’s voluntary termination of employment without Good
Reason (which the Company may, in its sole discretion, make effective earlier
than any notice date).

8. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 8(a)(i) through 8(a)(iii) hereof to be paid within 60 days
following termination of employment, or such earlier date as may be required by
applicable law):

(i) any earned and unpaid Base Salary through the date of termination;



--------------------------------------------------------------------------------

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iii) any accrued but unused vacation time in accordance with Company policy;
and

(iv) all other payments, benefits or fringe benefits to which the Employee shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 8(a)(i) through 8(a)(iv) hereof shall be hereafter
referred to as the “Accrued Benefits”);

(v) payment of the Employee’s bonus and long-term incentive award, if any, for
all performance periods completed prior to the Employee’s termination, to the
extent earned, which shall be payable when such bonuses and awards are payable
to other employees, to the extent not otherwise payable on the same or more
favorable terms under the terms of such award (the “Prior Bonuses”); and

(vi) payment of the Employee’s annual incentive for the incomplete calendar year
during which such termination occurs, which shall be earned and payable based on
actual results in accordance with the terms thereof as if the Employee’s
employment had not terminated (and with any subjective criteria deemed satisfied
at target), except that such amount shall be prorated based on the fraction the
numerator of which shall be the number of days employed during such calendar
year prior to the Employee’s termination and the denominator of which shall be
the total number of days in that calendar year (the “Pro Rata Bonus”).

(b) DISABILITY. In the event that the Employee’s employment and/or the
Employment Term ends on account of the Employee’s Disability, the Company shall
pay or provide the Accrued Benefits, the Prior Bonuses and the Pro Rata Bonus to
the Employee.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Employee’s employment
is terminated (x) by the Company for Cause, or (y) by the Employee without Good
Reason, the Company shall pay or provide the Accrued Benefits to the Employee.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Employee’s employment
by the Company is terminated (x) by the Company other than for Cause (and other
than for death or Disability), or (y) by the Employee for Good Reason, the
Company shall pay or provide the Employee with the following:

(i) the Accrued Benefits, the Prior Bonuses and the Pro Rata Bonus;

(ii) subject to the Employee’s continued compliance with the obligations in
Sections 9 and 10 hereof, in lieu of any further salary payment to the Employee
for any period after the termination, a lump sum severance payment, in cash,
equal to one and one half times the sum of: (x) the Employee’s base salary as in
effect immediately prior to the termination or, if higher, in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, and (y) the Employee’s target annual bonus pursuant to any annual bonus
or incentive plan maintained by the Company in respect of the fiscal year in
which occurs the termination or, if higher, the fiscal year in which occurs the
first event or circumstance constituting Good Reason, such lump sum severance
payment to be paid within ten days following the date the release provided in
Section 9 becomes irrevocable, except as otherwise provided in Section 25(b);

(iii) subject to (A) the Employee’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Employee’s continued copayment of premiums at the same level
and cost to the Employee as if the Employee were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), and (C) the Employee’s continued compliance with
the obligations in Sections 9 and 10 hereof, continued participation in the
Company’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers the Employee (and the Employee’s eligible
dependents) for a period of 18 months at the Company’s expense, provided that
the Employee is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Employee obtains other employment that
offers group health benefits, such continuation of coverage by the Company under
this Section 8(d)(iii) shall immediately cease; and



--------------------------------------------------------------------------------

(iv) subject to the Employee’s continued compliance with the obligations in
Sections 9 and 10 hereof, up to $50,000 of outplacement services through the
first anniversary of the termination.

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e) EXPIRATION OF TERM; NON-EXTENSION OF AGREEMENT. If the Term expires on
December 31, 2015, without further action by the Company or the Employee, as
contemplated by Section 2 hereof, and without termination of the Employee’s
employment, no severance benefits will be payable at any time thereafter under
this Agreement but the Employee may thereafter be entitled to severance benefits
in certain circumstances under the Visteon 2010 Executive Severance Plan, as it
may then be in effect.

(f) CHANGE IN CONTROL AGREEMENT. On or prior to the Effective Date, the Company
and the Employee shall enter into a Change in Control Agreement substantially in
the form of Exhibit C hereto (the “Change in Control Agreement”).
Notwithstanding any other provision of this Agreement to the contrary, in
connection with any termination of employment of the Employee, to the extent
that the Employee becomes entitled to severance benefits under the Change in
Control Agreement, the Employee shall be entitled to receive the severance
benefits payable under the Change in Control Agreement and not the severance
benefits otherwise payable under this Agreement.

(g) OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of the Company and of any Company-related entity.

(h) EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections 7 and 8
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and all other claims that the Employee may have in respect of the
Employee’s employment with the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair and reasonable, and are the
Employee’s sole and exclusive remedy, in lieu of all other remedies at law or in
equity, with respect to the termination of the Employee’s employment hereunder
or any breach of this Agreement.

9. RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company substantially in
the form of Exhibit D hereto. Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within 60 days following
termination. In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Employee as a result of employment by a subsequent employer, except as provided
in Section 8(d)(iii) hereof.

10. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will learn confidential information on behalf of the
Company. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any business and technical information or trade secrets,
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses, or
received from third parties subject to a duty on the Company’s and its
subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information and to use it only for certain limited purposes, in each case which
shall have been obtained by the Employee during the Employee’s employment by the
Company (or any predecessor). The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to the Employee,
(ii) becomes generally known to the public subsequent to disclosure to the
Employee through no wrongful act of the Employee or any representative of the
Employee, or (iii) the Employee is required to disclose by applicable law,
regulation or legal process (provided that the Employee provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information).

(b) NONCOMPETITION. The Employee acknowledges that the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Employee’s employment
hereunder and for a period of one year thereafter, the Employee agrees that the
Employee will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in
competition with the Company or any of its affiliates or in any other material
business in which the Company or any of its affiliates is engaged on the date of
termination or in which they have planned, on or prior to such date, to be
engaged in on or



--------------------------------------------------------------------------------

after such date, in any locale of any country in which the Company conducts
business. Notwithstanding the foregoing, nothing herein shall prohibit the
Employee from being a passive owner of not more than one percent of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its affiliates, so long as the Employee
has no active participation in the business of such corporation. In addition,
the provisions of this Section 10(b) shall not be violated by the Employee
commencing employment with a subsidiary, division or unit of any entity that
engages in a business in competition with the Company or any of its subsidiaries
or affiliates so long as the Employee and such subsidiary, division or unit do
not engage in a business in competition with the Company or any of its
subsidiaries or affiliates.

(c) NONSOLICITATION; NONINTERFERENCE. During the Employee’s employment with the
Company and for a period of one year thereafter, the Employee agrees that the
Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its affiliates to purchase goods or services
then sold by the Company or any of its affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company, or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers or licensors. An employee, representative or agent
shall be deemed covered by this Section 10(c) while so employed or retained and
for a period of six months thereafter. Notwithstanding the foregoing, the
provisions of this Section 10(c) shall not be violated by (A) general
advertising or solicitation not specifically targeted at Company-related persons
or entities, (B) the Employee serving as a reference, upon request, for any
employee of the Company or any of its subsidiaries or affiliates, or (C) actions
taken by any person or entity with which the Employee is associated if the
Employee is not personally involved in any manner in the matter and has not
identified such Company-related person or entity for soliciting or hiring.

(d) NON-DISPARAGEMENT. The Employee agrees that he will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
or its businesses, or any of its employees, officers, members of its Board, and
existing and prospective customers, suppliers, investors and other associated
third parties. The Company agrees that neither the Company through any public
statement nor any of its members of the Board or officers will at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Employee or his businesses. The obligation set forth in this Subsection (d) does
not, in any way, restrict or impede the Employee or the Company (including its
members of the Board and officers) from exercising protected rights to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. The Employee
shall promptly provide written notice of any such order, applicable to him, to
the Board and to the Company’s General Counsel.

(e) COOPERATION. The parties agree that certain matters in which the Employee
will be involved during the Employment Term may necessitate the Employee’s
cooperation in the future. Accordingly, following the termination of the
Employee’s employment for any reason, to the extent reasonably requested by the
Board, the Employee shall cooperate with the Company in connection with matters
arising out of the Employee’s service to the Company; provided that, the Company
shall make reasonable efforts to minimize disruption of the Employee’s other
activities. The Company shall reimburse the Employee for reasonable expenses
incurred in connection with such cooperation and, to the extent that the
Employee is required to spend substantial time on such matters, the Company
shall compensate the Employee at an hourly rate based on the Employee’s highest
level of Base Salary during the Employment Term.

(f) RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Employee may
retain the Employee’s rolodex and similar address books provided that such items
only include contact information.

(g) REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 10. The Employee agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their trade secrets and confidential information and that each and every one of
the restraints is reasonable in respect of subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints. The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Employee further covenants



--------------------------------------------------------------------------------

that the Employee will not challenge the reasonableness or enforceability of any
of the covenants set forth in this Section 10. It is also agreed that each of
the Company’s affiliates will have the right to enforce all of the Employee’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 10.

(h) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(i) TOLLING. In the event of any violation of the provisions of this Section 10,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 10 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(j) SURVIVAL OF PROVISIONS. The obligations contained in Section 8, this
Section 10, and Sections 20 and 21 shall survive the termination of Employee’s
employment with the Company and, respecting Sections 10, 20 and 21 only, the
expiration of the Employment Term, and shall be fully enforceable thereafter.

11. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 10 hereof would be inadequate and, in recognition of
this fact, the Employee agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available, without the necessity of showing actual
monetary damages or the posting of a bond or other security.

12. STOCK OWNERSHIP GUIDELINES. The Employee acknowledges and agrees that he
will be subject to the Company’s stock ownership guidelines for the Chief
Executive Officer of the Company, as those guidelines may be amended from time
to time.

13. CLAWBACK. Notwithstanding anything herein to the contrary, the Employee may
be required to forfeit or repay any or all compensation received by the Employee
under this Agreement pursuant to the terms of any compensation recovery or
clawback policy that may be adopted by or applicable to the Company under the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

14. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

15. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee, at the address (or to the facsimile number) shown in the
books and records of the Company;

If to the Company, Visteon Corporation One Village Center Drive Van Buren
Township, Michigan 48111 Attention: General Counsel;

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

17. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.



--------------------------------------------------------------------------------

18. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement or the Employee’s employment with the Company, other than
injunctive relief under Section 11 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect. The decision of the arbitrator will be
final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome,
(a) each party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses, and (b) the arbitration costs shall
be borne entirely by the Company.

20. INDEMNIFICATION. The Company hereby agrees to indemnify the Employee and
hold the Employee harmless to the maximum extent provided under the charter and
by-laws of the Company and applicable law against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, and damages resulting from the
Employee’s good faith performance of the Employee’s duties and obligations with
the Company (including good faith acts and good faith omissions to act). This
obligation shall survive the expiration of the Employment Term and any
termination of the Employee’s employment with the Company.

21. LIABILITY INSURANCE. The Company shall cover the Employee under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the termination of the Employee’s employment in the same amount
and to the same extent as the greater (if differing) of the Company’s coverage
of its other officers and directors.

22. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and all claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the choice of law provisions thereof.

23. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Except as otherwise expressly referenced herein, this Agreement
together with all exhibits hereto (if any) sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes any and all prior agreements or understandings between the Employee
and the Company with respect to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

24. REPRESENTATIONS. The Employee represents and warrants to the Company that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Employee from entering into this Agreement or
performing all of the Employee’s duties and obligations hereunder. The Company
represents and warrants to the Employee that (a) the Company has the legal right
to enter into this Agreement and to perform all of the obligations on the
Company’s part to be performed hereunder in accordance with its terms, and
(b) the Company is not a party to any agreement or understanding, written or
oral, and is not subject to any restriction, which, in either case, could
prevent the Company from entering into this Agreement or performing all of the
Company’s duties and obligations hereunder.

25. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Code Section 409A. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Employee by Code Section 409A or for
damages for failing to comply with Code Section 409A.



--------------------------------------------------------------------------------

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If any payment to the Employee is conditioned
upon the Employee’s providing a release of claims pursuant to Section 9, which
payment is considered “nonqualified deferred compensation” under Code
Section 409A, and which may be paid in either of two taxable years of the
Employee depending on the date such release of claims becomes irrevocable, such
payment shall be made on the later of January 8 of the later such taxable year
or the day after the date such release of claims becomes irrevocable.
Notwithstanding any other payment schedule provided herein to the contrary
(including, without limitation, under Section 8(d)), if the Employee is deemed
on the date of termination to be a “specified employee” within the meaning of
that term under Code Section 409A(a)(2)(B), then with regard to any payment or
the provision of any benefit that is considered “nonqualified deferred
compensation” under Code Section 409A payable on account of a “separation from
service,” that would, but for this sentence, be paid or provided before the
expiration of the six-month period measured from the date of the Employee’s
“separation from service,” such payment or benefit shall be made on the date
which is the earlier of (A) the expiration of the six-month period measured from
the date of the Employee’s “separation from service,” and (B) the date of the
Employee’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Employee in a lump sum, and all remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv) For purposes of Code Section 409A, the Employee’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:  

/s/ Michael Sharnas

 

Michael Sharnas, Senior Vice President

and General Counsel

EMPLOYEE  

/s/ Timothy D. Leuliette

  TIMOTHY D. LEULIETTE Employment Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED STOCK UNIT GRANT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE STOCK UNIT GRANT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

CHANGE IN CONTROL AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL RELEASE

I, Timothy D. Leuliette, in consideration of and subject to the performance by
Visteon Corporation (together with its subsidiaries, the “Company”), of its
obligations under Section 8 of the Employment Agreement, dated as of
September 30, 2012 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its respective affiliates and subsidiaries
and all present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”).
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 8 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 8 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those



--------------------------------------------------------------------------------

relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event that I should bring a Claim
seeking damages against the Company, or in the event that I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim, or of any facts that could give rise to a claim, of the type
described in paragraph 2 as of the execution of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 8, 10, 11, 13 through 15, 17, 19 through
22 and 25 of the Agreement shall survive my execution of this General Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any right
or claim arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1. I HAVE READ IT CAREFULLY;

2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED [21][45]
-DAY PERIOD;



--------------------------------------------------------------------------------

6. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

 

  TIMOTHY D. LEULIETTE DATE:  